Citation Nr: 0619944	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-22 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left arm disability due to a failure to remove a 
catheter from the veteran's arm during treatment 
performed at a VA facility in April 1997.  

2.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
head injury.  

3.	Entitlement to service connection for residuals of a 
head injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


                                     WITNESS AT HEARING ON 
APPEAL
The veteran's wife  


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating action by the RO 
that denied compensation benefits under 38 U.S.C.A. § 1151 
and also denied the veteran's application to reopen his claim 
for service connection for residuals of a head injury 
previously denied by the Board in March 1987 based on new and 
material evidence.  The veteran's wife appeared and gave 
testimony at an October 1999 hearing before a hearing officer 
at the RO. A transcript of this hearing is of record.  

The issue of entitlement to compensation under 38 U.S.C.A. § 
1151 for left arm disability claimed as due to a failure to 
remove a catheter from the veteran's arm during treatment 
performed at a VA facility in April 1997 and the issue of 
entitlement to service connection for residuals of a head 
injury are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.	In a March 1987 decision, the Board denied the veteran's 
claim for service connection for residuals of a head 
injury, to include encephalomacia with dementia, 
convulsive disorder, aphasia, and ataxia.  

2.	Subsequently received evidence is of such significance 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for the 
residuals of a head injury.  


CONCLUSIONS OF LAW

1.	The March 1987 Board decision which denied service 
connection for residuals of a head injury, to include 
encephalomacia with dementia, convulsive disorder, 
aphasia, and ataxia is final. 38 U.S.C.A. §§ 7103(a), 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005).  

2.	The evidence received since the March 1987 Board 
decision is new and material and the claim for service 
connection for residuals of a head injury is reopened. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. It also includes new notification 
provisions. Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"). 
In view of the Board's favorable decision in this appeal 
regarding the application to reopen a claim for service 
connection for residuals of a head injury further assistance 
is unnecessary to aid the appellant in substantiating this 
matter.

However, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded. In view of the 
decision below, the RO is reminded that the holdings of the 
Court in Dingess/Hartman v. Nicholson, supra, is potentially 
applicable to this issue should the claim be ultimately 
allowed.  

Once a denial of service connection becomes final, the claim 
cannot be subsequently reopened unless new and material 
evidence has been presented. 38 U.S.C.A. § 5108 (West 2002). 
The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new and material evidence. 
First, the Board must determine whether the evidence is "new 
and material". Second, if the Board determines that the 
veteran has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the claim 
in the light of all the evidence, both old and new. Manio v. 
Derwinski, 1 Vet. App. 144 (1991).

New evidence is evidence that is not merely cumulative of 
other evidence of record. Material evidence is that which is 
relevant to the issue at hand and which, assuming its 
credibility, must be considered in order to fairly decide the 
merits of the claim. 38 C.F.R. § 3.156(a) (2001). For 
purposes of determining whether a claim should be reopened, 
the credibility of the evidence added to the record is to be 
presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303. Service connection for a disability initially 
diagnosed after service may be service connected if the 
evidence demonstrates that it had its onset during service. 
38 C.F.R. § 3.303(d) (2005).

The evidence of record when the Board denied service 
connection for encephalomalacia with dementia, convulsive 
disorder, aphasia, and ataxia in March 1987 did not 
demonstrate any inservice treatment for a head injury or 
neurological disabilities such as headaches or dizziness.  On 
the veteran's May 1976 separation examination no pertinent 
abnormalities or medical history was reported.  In December 
1980 the veteran was hospitalized for the treatment of 
seizures and a CT scan performed at that time revealed a 
subdural hematoma.  The veteran's wife and other individuals 
reported that he had been struck on the head with a 
sledgehammer while on active duty in Korea.  A private 
physician also rendered an opinion that, essentially, the 
veteran's neurological disorders were the result of a 
hematoma that was caused by an inservice head trauma.

The evidence associated with the record since the Board's 
March 1987 decision that denied service connection for 
residuals of a head injury includes VA treatment records that 
reflect ongoing treatment for seizures, and psychiatric 
symptoms due to dementia caused by head trauma and a history 
of head trauma in the military was again reported.  In a 
December 2002 statement, a VA physician and a social worker 
reported that the veteran's treating VA physician believed 
that the veteran should have been awarded service connected 
compensation benefits in 1980. 

The basis for the March 1987 Board decision that denied 
service connection for residuals of a head trauma was, 
essentially, that no head injury was demonstrated during 
service and no neurological disability was demonstrated until 
several years thereafter.  

The evidence associated with the record subsequent to the 
March 1987 Board decision is clearly new since it was not of 
record at the time of the 1987 Board decision denying 
compensation under 38 U.S.C.A. § 1151 for a head injury.  In 
the Board's opinion, moreover, the December 2002 statement 
from a VA physician and a social worker is also material 
because, the clear inference of the statement is that a VA 
physician has related the veteran's neurological disorders, 
including seizures, to service.  This evidence therefore 
relates to a previously unestablished fact (i.e. the 
existence of current disability related to service by a VA 
physician), and therefore does raise a reasonable possibility 
of substantiating the claim.

In view of the above, the Board finds that new and material 
evidence has been presented to reopen the claim for service 
connection for residuals of a head injury.  Accordingly, that 
claim is reopened.


ORDER

New and material evidence having been submitted, the 
veteran's application to reopen a claim for service 
connection for residuals of a head injury is granted.




REMAND

Further development is also necessary prior to adjudication 
of the issue of entitlement to service connection for 
residuals of a head injury and compensation benefits under 
38 U.S.C.A. § 1151 prior to further adjudication of these 
issues.  In this regard it is noted that the evidence 
indicates that the veteran has received considerable 
treatment for neurological disabilities at the VA Medical 
Center in Decatur, Georgia, as well as treatment at that 
facility that resulted in an IV being left in the veteran's 
left arm after a VA hospitalization in early 1997.  However, 
it is apparent that all records documenting this treatment 
are not currently in the claims folder.  The Board notes that 
this is significant because records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). VA is required to obtain these 
records. See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(b-c) (2003).

In regard to the veteran's claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for residuals of a 
left arm injury, the record currently establishes that an IV 
needle was inadvertently left in the veteran's left arm upon 
his discharge from the Decatur, Georgia VA hospital in March 
1997 and perhaps in April 1997 as well.  The veteran has 
asserted that he has considerable pain and weakness in the 
left arm because of this episode.  The record contains no 
indication that the veteran's left arm has ever been examined 
by the VA.  

Accordingly, the case is REMANDED for the following action:

1.	All clinical records that are not 
already in the claims folder 
documenting the veteran's treatment at 
the VA Medical Center in Decatur, 
Georgia, should be obtained and 
associated with the claims folder.  

2.	The veteran should be afforded a VA 
examination of his left arm to 
ascertain if he has any disability due 
to the inadvertent failure to remove an 
IV needle from his left arm following a 
March 1997 VA hospitalization.  All 
pertinent clinical findings should be 
reported in detail and the examining 
physician should identify any and all 
residual disability resulting from the 
above episode.  

3.	Then, the RO should adjudicate the 
veteran's claims for compensation 
benefits under 38 U.S.C.A. § 1151 for 
left arm disability due to a failure to 
remove an IV needle from the veteran's 
arm during treatment performed at a VA 
facility in March and/or April 1997.  
The RO should also adjudicate the issue 
of entitlement to service connection 
for the residuals of a head injury.  If 
the benefits sought remain denied, the 
veteran and his representative should 
be provided a statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


